                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-165-RJC-DCK

 WESLEY WILLIAMS,                                  )
                                                   )
                 Plaintiff,                        )
                                                   )
     v.                                            )           ORDER
                                                   )
 MICHAEL BOWMAN, and BOWMAN                        )
 PROPERTY MANAGEMENT, LLC,                         )
                                                   )
                 Defendants.                       )
                                                   )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The mediator, Stephen J. Dunn, filed a “Report Of Mediator” (Document No. 12) notifying the

Court that the parties reached a full settlement on December 19, 2019. The Court commends the

mediator, counsel, and the parties for their efforts in resolving this matter.

          IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case, or in the alternative request an extension of time to file such dismissal, on or before

January 20, 2020.

          SO ORDERED.


                                   Signed: December 20, 2019
